Case 1:20-cv-00923-DDD-JPM Document 5 Filed 08/25/20 Page 1of1PagelID#: 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
MOHIT SHARMA, CIVIL DOCKET NO. 1:20-CV-00923-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 3), noting the absence of objections -
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that Petitioner’s Motion for an order enjoining Respondents
from transferring him from LaSalle Correctional Center is DENIED.

THUS DONE AND SIGNED at Alexandria, Louisiana, this2.S_ day of August

2020.

 
   

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
